Title: To George Washington from Thomas Paine, 20 September 1795
From: Paine, Thomas
To: Washington, George


          
            Sir
            Paris Sepr 20 1795
          
          I had written you a letter by Mr Letombe french Consul but at the request of Mr Monroe I withdrew it and the letter is still by me I was the more easily prevailed upon to do this as it was then my intention to have returned to America the latter end of this year (1795) but the illness I now suffer prevents me. In case I had come I should have applied to you for copies of such parts of your official letters (and of your private ones if you had chosen to give them) as contained any instruction or directions either to Mr Morris or to Mr Monroe or to any other person respecting me; for after you were ⟨infor⟩med of my imprisonment it was incumbent upon you to have ⟨mad⟩e enquiry into the Cause, as you might very well conclude that I had not the opportunity of informing you of it. I cannot understand your silence upon that head upon any other ground than as connivance at my imprisonment; and this is the manner it is understood here and will be understood in America unless you give me authority for contradicting it. I therefore write you this letter to propose to you to send me Copies of any letters you may have written that may remove that Suspicion. In the preface to the second part of the Age of Reason I have given a memorandum from the hand writing of Robespiére in which he proposed a decree of Accusation against me “for the interest of America as well as of France”—He could have had no Cause for putting America into the Case but by interpreting the Silence of the American Government into Connivance and Consent—I was imprisoned on the ground of being born in England, and your silence in not enquiring into

the Cause of that imprisonment and reclaiming me against it was tacitly giving me up. I ought not to have suspected you of Treachery, but whether I recover from the illness I now suffer or not I must continue to think you treacherous till you give me Cause to think otherwise. I am sure you would have found yourself more at your ease if you had acted by me as you ought, for whether your desertion of me was intended to gratify the English Government, or to let me fall into destruction in France that you might exclaim the louder against the french revolution, or whether you hoped by my extinction to meet with less opposition in mounting up the American government, either of these will involve you in reproach you will not easily shake off.
          
            Thomas Paine
          
        